DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-14, 16, and 19-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,837,696 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite “each bar is fabricated using at least one material selected from the group consisting of glass fiber PC, low-outgassing PC, and polyphenylene sulfide (PPS)”. 
The patented claims encompass using a combination of glass fiber PC and polyphenylene sulfide (PPS) for material used in fabricating the claimed “at least two bars”. The combination of glass fiber PC and polyphenylene sulfide (PPS) including PPS meets “a poly phenylene sulfide (PPS) material” as claimed. The glass fiber PC including glass fiber meets “containing glass fiber” as claimed. The combination of glass fiber PC and polyphenylene sulfide (PPS) makes obvious “a poly phenylene sulfide (PPS) material containing glass fiber” as recited in the claims of this application.
Regarding claim 1, the patented claims do not specify the amount of the glass fiber with respect to the total amount o the PPS material. However, one of ordinary skill in the art would find obvious varying the amount of the glass fiber within the claimed range when optimizing the posts’ performance and features. 
Regarding claim 10, the patented claims do not refer to reinforcing weakened strength when locally weakened due to deterioration at a certain pressure and temperature. However, it is obvious for the patented glass fiber PC to be capable of such reinforcing due to similarities with the disclosed PPS material. IE - if the Applicant’s disclosed PPS material is capable of such reinforcing, it is obvious for the PPS material in the patented claims to be capable of such reinforcing due to similarities between the two.  
Regarding claim 14, the patented claims do not specify the amount of the glass fiber with respect to the total amount of the PPS material. However, one of ordinary skill in the art would find obvious varying the amount of the glass fiber within the claimed range when optimizing the posts’ performance and features. Regarding the claim recitations to “configured to endure heat in an exhaust process”, it is obvious for the patented glass fiber PC to be capable of such enduring due to similarities with the disclosed PPS material. IE - if the Applicant’s disclosed PPS material is capable of such enduring, it is obvious for the PPS material in the patented claims to be capable of such enduring due to similarities between the two.  
Regarding claim 22, the patented claims do not specify the amount of the glass fiber with respect to the total amount of the PPS material. However, one of ordinary skill in the art would find obvious varying the amount of the glass fiber within the claimed range when optimizing the posts’ performance and features. 
Claim Objections
Claim 2 is objected to because of the following informalities: In line 3, the recitation “plate” should be “frame”.
Claim 16 is objected to because of the following informalities: In line 2, the recitation “the post” should be “the at least one post”.
Claim 19 is objected to because of the following informalities: Claim 19 depends from cancelled claim 17. The claim should depend from a claim that is not cancelled. It appears that claim 19 should depend from claim 14. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 22 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
With respect to claim 22: The originally-filed disclosure is open to glass fiber in the range of about 20% to about 60%. Claim 22, as written, is open to glass fiber in any amount greater than 50%. The claims encompass glass fiber in excess of about 60%, which is not supported by the original disclosure. 
Claim 22 is rejected under 35 U.S.C. § 112(a) for claiming “an amount greater than 50%”, which encompasses amounts (above about 60% to 100%) exclusive of what is supported by the disclosure. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-14, 16, and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/023076 A1 (Jung) in view of WO 2012/085212 A2 (Walter).
With respect to claim 1: Jung discloses a vacuum adiabatic body comprising: a first plate (first plate member 10) configured to define at least a portion of a wall for a first space (cavity 9 of refrigerator 1); a second plate (second plate member 20) configured to define at least a portion of a wall for a second space (the exterior of the refrigerator 1); a third space (vacuum space part 50) provided between the first and second plates and configured to be a vacuum space (paragraph [34]); a conductive resistance sheet (conductive resistance sheet 60/63) coupled to the first and second plates to provide a wall for the third space, the conduction resistance sheet configured  to reduce heat transfer between the first and second plates by resisting thermal conduction (paragraphs [34] and [62]-[80]); and5New National Stage Patent ApplicationDocket No. HI-1746 a support (supporting unit 30) configured to maintain a distance between the first and second plates, the support including at least two posts (bars 31) provided between the first plate and the second plate to support the first plate and the second plate, wherein the first and second plates are made of a metal material (stainless steel disclosed at paragraphs [9] and [53]-[64]), wherein each of the posts is made of a poly phenylene sulfide (PPS) material (paragraphs [8]-[9] and [13]). 
Jung paragraphs [8]-[9], and [13] are open to using glass fiber PC (polycarbonate) in combination with the PPS material. The disclosed combination of Jung’s glass fiber PC and PPS meets “a poly phenylene sulfide (PPS) material containing glass fiber” as claimed. 
However, Jung does not disclose the PPS material containing glass fiber in the specific amount range claimed. 
Jung paragraphs [40]-[56] teach that the supporting unit 30 and bars 31 have high compressive strength, to reduce/prevent deformation of the plate members 10 and 20. Jung paragraphs [82]-[85] have similar teachings of the supporting unit 30 and bars 31 having high strength. 
Walter paragraphs [0033]-[0052] disclose glass-fiber reinforced polyphenylene sulfide forming the inner wall 1 of a vacuum insulated wall structure. The glass fibers may be provided in proportions of up to 50%, but most preferably up to 40%. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to reinforce Jung’s PPS material with glass fibers (thereby yielding a material like that disclosed by Walter), because the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.
One would be motivated to reinforce Jung’s PPS with glass fibers, because the supporting unit 30 and bars 31 require high strength. Adding the reinforcing glass fibers to the PPS serves to supplement the strength of the supporting unit 30 and bars 31. 
Jung’s PPS, as reinforced with glass fibers, meets “a poly phenylene sulfide (PPS) material containing glass fiber” as claimed. 
Walter paragraph [0044] discloses the glass fibers in a proportion of up to 50%, but most preferably up to 40%. Walter’s disclosed range encompasses 0% to 50%. The claimed range is 20 to 60%. 
MPEP § 2144.05 (I) states that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish obviousness. 
The claimed range of 20% to 60% overlaps the 0% to 50% range disclosed by the prior art of Walter. Ergo, the claimed range is obvious. 
While the above 50% to 60% portion of the claimed range is not overlapped by the prior art’s range, the above 50% to 60% portion of the claimed range is close to Walter’s up to 50%. Such closeness makes obvious the above 50% to 60% portion of the claimed range. One would be motivated to increase the glass fiber amount to between 50% and 60% in order to further reinforce the resin material forming Jung’s supporting unit 30.
With respect to claim 2: Jung discloses wherein the support includes a support frame (support plate 35) provided at an end of the at least two posts (bars 31). 
Jung paragraphs [8]-[9], [13], and [40]-[56] teach the supporting unit 30, which comprises the bars 31 and the support plate 35, is made from the “at least one material”. In the rejection of claim 1 above, Jung’s PPS is modified with glass fibers, to thereby supplement the strength thereof. As modified, all of the supporting unit 30 (bars 31 and plate 35) is fabricated using the PPS modified with glass fibers. This meets the claim recitations to the material of the support plate/frame. 
With respect to claim 3: Jung discloses wherein the support frame (plate 35) connects the at least two posts (bars 31) to each other. 
Jung paragraph [42] states (underlining added by examiner for emphasis):
The supporting unit 30 is to have a high compressive strength so as to endure the vacuum pressure. Also, the supporting unit 30 is to have a low outgassing rate and a low water absorption rate so as to maintain the vacuum state. Also the supporting unit 30 is to have a low thermal conductivity so as to reduce the heat conduction between the plate members. Also, the supporting unit 30 is to secure the compressive strength at a high temperature so as to endure a high-temperature exhaust process. Also, the supporting unit 30 is to have an excellent machinability so as to be subjected to molding. Also, the supporting unit 30 is to have a low cost for molding. Here, the time required to perform the exhaust process takes about a few days. Hence, the time is reduced, thereby considerably improving fabrication cost and productivity. Therefore, the compressive strength is to be secured at the high temperature because an exhaust speed is increased as a temperature at which the exhaust process is performed becomes higher. The present inventor has performed various examinations under the above-described conditions. 
Walter paragraphs [0039], [0042], and [0052] disclose that the PPS polymer is injection molded. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the glass fiber reinforced PPS injection molded to form the bars 31 and plate 35 together, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
Walter shows it is known in the art to form PPS polymer with glass fibers therein by the process of injection molding. As modified, Jung’s supporting unit 30 (bars 31 and plate 35) is made of PPS polymer with glass fibers therein. It is obvious to form the supporting unit 30 by injection molding the PPS polymer with glass fibers therein. 
One would be motivated to form the supporting unit 30 in that way to meet the disclosure in Jung paragraph [42] of molding for excellent machinability and low cost. 
With respect to claim 4: Jung paragraph [40] states that the support plate 35 may be provided in a plate shape or a lattice shape such that its area contacting the first or second plate 10 or 20 is decreased, thereby reducing heat transfer.
With respect to claim 7: Regarding the claimed 30% to 60% amount, the rejection of claim 1 above sets forth the obviousness of a 20% to 60% range. The 20% to 60% range encompasses the 30% to 60% range in claim 7. The range in claim 7 is obvious, as set forth in the rejection of claim 1 above. 
The claimed PPS material containing glass fiber in the claimed range is what is disclosed as enabling “such that the PPS material containing the glass fiber is configured to endure heat in an exhaust process that is performed at a temperature of 150 degrees or more” as claimed. 
Jung’s PPS material, without having glass fibers therein, holds up to 125 degrees (Jung paragraph [55]). Jung’s PPS material, as modified with Walter’s glass fibers, makes obvious having glass fiber in the claimed range. Due to Jung’s PPS being modified with Walter’s glass fibers in the claimed range, it is obvious for the modified material to meet the claimed “such that the PPS material containing the glass fiber is configured to endure heat in an exhaust process that is performed at a temperature of 150 degrees or more” in the same way as the Applicant’s disclosed invention. 
With respect to claim 8: Walter’s 0% to 50% disclosed range fully encompasses the claimed range of 30% to 50%. 
With respect to claim 9: Jung paragraph [55] discloses the bars 31 provided with a diameter of 2 mm. 
With respect to claim 10: By making the same combinations/modifications as in the rejections above, Jung in view of Walter makes obvious a refrigerator (Jung’s refrigerator 1) comprising: a main body (Jung’s main body 2) having an internal space (Jung’s cavity 9) configured to store items; a door (Jung’s door 3) provided to open or close the main body to allow access to the internal space from an external space; a compressor (Jung’s compressor 4) configured to compress a refrigerant; a condenser (Jung’s condenser 5) configured to condense the compressed refrigerant; an expansion device (Jung’s expander 6) configured to expand the condensed refrigerant; and an evaporator (Jung’s evaporator 7) configured to evaporate the expanded refrigerant to dissipate heat, wherein at least one of the door of the main body has a vacuum adiabatic body (Jung paragraph [33] discloses a main body-side vacuum adiabatic body and a door-side vacuum adiabatic body), and the vacuum adiabatic body includes: a first plate (Jung’s first plate member 10) configured to define at least a portion of a wall for the internal space; a second plate (Jung’s second plate member 20) configured to defined at least a portion of a wall for the external space; a vacuum space (Jung’s vacuum space part 50) provided between the first and second plates and configured to be in a vacuum state; a conductive resistance sheet (Jung’s conductive resistance sheet 60/63) coupled to the first and second plates to provide a wall for the vacuum space, the conductive resistance sheet being configured to resist thermal conduction, and a resin material (PPS material of Jung’s supporting unit 30, as modified with Walter’s glass fibers) provided in the vacuum space that comprises poly phenylene sulfide (PPS) containing glass fiber.
The claimed PPS material containing glass fiber in the claimed range is what is disclosed as enabling “the glass fiber being configured to reinforce weakened strength when the poly phenylene sulfide (PPS) is locally weakened due to a deterioration at a vacuum pressure of at least 1x10-4 Torr and a temperature of at least 150°C” as claimed.
Jung paragraph [11] states the vacuum degree in the third space is equal to or greater than 1.8x10-6 Torr and equal to or smaller than 4.5x10-3 Torr. This range encompasses the claimed 1x10-4 Torr. 
Jung’s PPS material, without having glass fibers therein, holds up to 125 degrees (Jung paragraph [55]). Jung’s PPS material, as modified with Walter’s glass fibers, makes obvious having glass fiber in the claimed range. Due to Jung’s PPS being modified with Walter’s glass fibers in the claimed range, it is obvious for the modified material to meet the claimed “the glass fiber being configured to reinforce weakened strength when the poly phenylene sulfide (PPS) is locally weakened due to a deterioration at a vacuum pressure of at least 1x10-4 Torr and a temperature of at least 150°C” in the same way as the Applicant’s disclosed invention. 
With respect to claim 11: Walter paragraph [0044] discloses the glass fibers in a proportion of up to 50%, but most preferably up to 40%. Walter’s disclosed range encompasses 0% to 50%. The claimed range is 20 to 60%. 
MPEP § 2144.05 (I) states that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish obviousness. 
The claimed range of 20% to 60% overlaps the 0% to 50% range disclosed by the prior art of Walter. Ergo, the claimed range is obvious. 
While the above 50% to 60% portion of the claimed range is not overlapped by the prior art’s range, the above 50% to 60% portion of the claimed range is close to Walter’s up to 50%. Such closeness makes obvious the above 50% to 60% portion of the claimed range. One would be motivated to increase the glass fiber amount to between 50% and 60% in order to further reinforce the resin material forming Jung’s supporting unit 30.
With respect to claim 12: Regarding the claimed 30% to 60% amount, the rejection of claim 1 above sets forth the obviousness of a 20% to 60% range. The 20% to 60% range encompasses the 30% to 60% range in claim 7. The range in claim 7 is obvious, as set forth in the rejection of claim 1 above. 
The claimed PPS material containing glass fiber in the claimed range is what is disclosed as enabling “such that the PPS material containing the glass fiber is configured to endure heat in an exhaust process that is performed at a temperature of 150 degrees or more” as claimed. 
Jung’s PPS material, without having glass fibers therein, holds up to 125 degrees (Jung paragraph [55]). Jung’s PPS material, as modified with Walter’s glass fibers, makes obvious having glass fiber in the claimed range. Due to Jung’s PPS being modified with Walter’s glass fibers in the claimed range, it is obvious for the modified material to meet the claimed “such that the PPS material containing the glass fiber is configured to endure heat in an exhaust process that is performed at a temperature of 150 degrees or more” in the same way as the Applicant’s disclosed invention. 
With respect to claim 13: Walter’s 0% to 50% disclosed range fully encompasses the claimed range of 30% to 50%. 
With respect to claim 14: By making the same combinations/modifications as in the rejections above, Jung in view of Walter makes obvious a vacuum adiabatic body (Jung paragraph [33] discloses a main body-side vacuum adiabatic body and a door-side vacuum adiabatic body) comprising: a wall having a first plate (Jung’s first plate member 10) and a second plate (Jung’s second plate member 20) facing the first plate to create a vacuum space (Jung’s vacuum space part 50) therebetween; a heat resistance sheet (Jung’s conductive resistance sheet 60/63 and radiation resistance sheet 32) configured to reduce a heat transfer amount between the first plate and the second plate; and a support (Jung’s supporting unit 30, fabricated of PPS modified with Walter’s glass fibers) including at least one post (Jung’s bars 31) extending between the first and second plates to maintain a distance between the first plate and the second plate, and a support frame (support plate 35) coupled to an end of the at least one post, wherein the at least one post and the support frame are made of a material having poly phenylene sulfide (PPS) and glass fiber (Jung’s PPS, modified with Walter’s glass fibers), and the glass fiber is included in an amount of 30% to 60% of the total weight of the material (see the explanation of the obviousness of this range in the rejections of claims 1 and 7) such that the material is configured to endure heat in an exhaust process that is performed at a temperature of 150 degrees or more (due to the reinforcing effect of the glass fibers in the PPS material). 
The claimed PPS material containing glass fiber in the claimed range is what is disclosed as enabling “such that the material is configured to endure heat in an exhaust process that is performed at a temperature of 150 degrees or more” as claimed. 
Jung’s PPS material, without having glass fibers therein, holds up to 125 degrees (Jung paragraph [55]). Jung’s PPS material, as modified with Walter’s glass fibers, makes obvious having glass fiber in the claimed range. Due to Jung’s PPS being modified with Walter’s glass fibers in the claimed range, it is obvious for the modified material to meet the claimed “such that the material is configured to endure heat in an exhaust process that is performed at a temperature of 150 degrees or more” in the same way as the Applicant’s disclosed invention. 
With respect to claim 16: Jung discloses wherein the support frame (plate 35) connects the at least two posts (bars 31) to each other. 
Jung paragraph [42] states (underlining added by examiner for emphasis):
The supporting unit 30 is to have a high compressive strength so as to endure the vacuum pressure. Also, the supporting unit 30 is to have a low outgassing rate and a low water absorption rate so as to maintain the vacuum state. Also the supporting unit 30 is to have a low thermal conductivity so as to reduce the heat conduction between the plate members. Also, the supporting unit 30 is to secure the compressive strength at a high temperature so as to endure a high-temperature exhaust process. Also, the supporting unit 30 is to have an excellent machinability so as to be subjected to molding. Also, the supporting unit 30 is to have a low cost for molding. Here, the time required to perform the exhaust process takes about a few days. Hence, the time is reduced, thereby considerably improving fabrication cost and productivity. Therefore, the compressive strength is to be secured at the high temperature because an exhaust speed is increased as a temperature at which the exhaust process is performed becomes higher. The present inventor has performed various examinations under the above-described conditions. 
Walter paragraphs [0039], [0042], and [0052] disclose that the PPS polymer is injection molded. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the glass fiber reinforced PPS injection molded to form the bars 31 and plate 35 together, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
Walter shows it is known in the art to form PPS polymer with glass fibers therein by the process of injection molding. As modified, Jung’s supporting unit 30 (bars 31 and plate 35) is made of PPS polymer with glass fibers therein. It is obvious to form the supporting unit 30 by injection molding the PPS polymer with glass fibers therein. 
One would be motivated to form the supporting unit 30 in that way to meet the disclosure in Jung paragraph [42] of molding for excellent machinability and low cost. 
With respect to claim 19: Walter’s 0% to 50% disclosed range fully encompasses the claimed range of 30% to 50%. 
The claimed PPS material containing glass fiber in the claimed range is what is disclosed as enabling “such that the material is configured to prevent flowability of the injection from being deteriorated by a long transfer distance of an injection liquid” as claimed. 
Jung’s PPS material, as modified with Walter’s glass fibers, makes obvious having glass fiber in the claimed range. Due to Jung’s PPS being modified with Walter’s glass fibers in the claimed range, it is obvious for the modified material to meet the claimed “such that the material is configured to prevent flowability of the injection from being deteriorated by a long transfer distance of an injection liquid” in the same way as the Applicant’s disclosed invention. 
With respect to claim 20: Jung discloses wherein the heat resistance sheet (Jung’s conductive resistance sheet 60/63 and radiation resistance sheet 32) comprises: a conductive resistance sheet (conductive resistance sheet 60/63) that resists thermal conduction between the first and second plates; and a radiation resistance sheet (radiation resistance sheet 32) that resists heat radiation between the first and second plates.
With respect to claim 21: Jung discloses an exhaust port 40 configured to exhaust gas within the vacuum space, wherein the resin material is configured to maintain a distance between the first and second plates.
With respect to claims 22-23: By making the same combinations/modifications as in the rejections above, Jung in view of Walter makes obvious a vacuum adiabatic body comprising: a first plate (Jung’s first plate member 10); a second plate (Jung’s second plate member 20); a vacuum space (Jung’s vacuum space part 50) provided between the first plate and the second plate; a conductive resistance sheet (Jung’s conductive resistance sheet 60/63) coupled to the first and second plates to provide a wall for the vacuum space; and a support (Jung’s supporting unit 30, fabricated of PPS modified with Walter’s glass fibers) configured to maintain a distance between the first and second plates, the support being disposed next to or adjacent to the first plate, wherein the support is made of a poly phenylene sulfide (PPS) material containing glass fiber, the glass fiber being included in an amount greater than 50% and less than 60% with respect to a total amount of the PPS material containing the glass fiber. 
Walter paragraph [0044] discloses the glass fibers in a proportion of up to 50%, but most preferably up to 40%. Walter’s disclosed range encompasses 0% to 50%. The claimed range is greater than 50% to less than 60%. 
MPEP § 2144.05 (I) states that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish obviousness. 
While the claimed range of greater than 50% to less than 60% is not overlapped by the prior art’s range, the claimed range is close to Walter’s up to 50%. Such closeness makes obvious the claimed range of greater than 50% to less than 60%. One would be motivated to increase the glass fiber amount to greater than 50% to less than 60% in order to further reinforce the resin material forming Jung’s supporting unit 30.
Response to Arguments
The claim objections made in the previous Office action are withdrawn. New claim objections are made above in this Office action.
Applicant's arguments filed regarding the double patenting rejections have been fully considered but they are not persuasive. While the claims in this application are not verbatim the patented claims, the patented claims make obvious the claims in this application. Specifying a range for the patented glass fibers does not make the claims in this application unobvious.
Applicant's arguments filed regarding the rejections under 35 U.S.C. § 103 have been fully considered but they are not persuasive. Walter shows it is known in the vacuum insulated container art to use glass fibers to reinforce PPS. Therefore, it is obvious to reinforce the PPS material used in Jung’s vacuum-insulation container support with glass fibers. 
The arguments regarding the capabilities of the Applicant’s PPS material with glass fibers do not make a patentable distinction over the claims. While the prior art may or may not expressly discuss the conditions claimed by the Applicant, modifying the PPS material of Jung with Walter’s glass fibers makes obvious such capabilities due to the similarities between the Applicant’s material and that of Jung, as modified. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/           Primary Examiner, Art Unit 3637